DETAILED ACTION
Amended claims 1-16 of U.S. Application No. 16/630,931 filed on 07/01/2021 are presented for examination.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a display panel, comprising an array substrate, a color filter substrate disposed opposite to the array substrate, wherein terminal surfaces of the array substrate and the color filter substrate are flush with each other to form a side bonding area, one side of a conductive film is attached to the side bonding area, and the conductive film is in parallel to the side bonding area; an edge of the side bonding area corresponding to the color filter substrate or the array substrate forms a chamfer, and the conductive film extends to one end where the chamfer is disposed; and wherein another side of the conductive film is bonded to a chip on film bent along the chamfer for bonding to one surface of the array substrate away from the color filter substrate or one surface of the color filter substrate away from the array substrate. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Zhang (U.S. PGPub No. 2019/0033645) teaches a display panel, comprising an array substrate (Fig 1, 2), a color filter substrate (1) disposed opposite to the array substrate, wherein terminal surfaces of the array substrate and the color filter substrate are flush with each other to form a side bonding area (the right side area), one side of a conductive film (4) is attached to the side bonding area, and the conductive film is in parallel to the side bonding area (para 0040 lines 8-15); an edge of the side bonding area corresponding to the color filter substrate (1) forms a chamfer (8), and the conductive film (4) extends to one end where the chamfer is disposed (8); wherein another side of the conductive film is bonded to a chip on film (5, 200). 

However, neither Zhang, nor Huang, teach or suggest, the specific limitations of “wherein another side of the conductive film is bonded to a chip on film bent along the chamfer for bonding to one surface of the array substrate away from the color filter substrate or one surface of the color filter substrate away from the array substrate” nor would it have been obvious to do so in combination. 
Claims 2-8 and 13-16 are also allowable for depending on claim 1. 

Claim 9 recites manufacturing method of a display panel, comprising: S1: providing an array substrate and a color filter substrate, wherein cutting lines of the array substrate and the color filter substrate are flush with each other to form a side bonding area; S2: manufacturing a chamfer on an edge of the side bonding area corresponding to the color filter substrate or the array substrate; S3: attaching one side of a conductive film to the side bonding area and making the conductive film extend to one end where the chamfer is disposed, wherein the conductive film is in parallel to the side bonding area; and S4: bonding a chip on film on another side of the conductive film and making the chip on film bent along the chamfer for bonding to one surface of the array substrate away from the color filter substrate or one surface of the color filter substrate away from the array substrate. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 9, Zhang (U.S. PGPub No. 2019/0033645) teaches a manufacturing method of a display panel (Fig 1), comprising: S1: providing an array substrate (2) and a color filter substrate (1), wherein cutting lines of the array substrate and the color filter substrate are flush with each other to form a side bonding area (the right side); S2: manufacturing a chamfer (8) on an edge of the side bonding area corresponding to the color filter substrate (1); S3: attaching one side of a conductive film (4) to the side bonding area and making the conductive 
Huang et al (U.S. PGPub No. 2020/0214137) teaches bonding a chip on film (Fig 2, 2) on another side of the conductive film and making the chip on film bent along the chamfer (3) for bonding.
However, neither Zhang, nor Huang, teach or suggest, the specific limitations of “bonding a chip on film on another side of the conductive film and making the chip on film bent along the chamfer for bonding to one surface of the array substrate away from the color filter substrate or one surface of the color filter substrate away from the array substrate” nor would it have been obvious to do so in combination. 
Claims 10-12 are also allowable for depending on claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/14/2021